Exhibit 10.1

 

CONTRACT WORK AUTHORIZATION (Form 1) RELEASE NO. 4

 

for

ENGINEERING AND
CONSTRUCTION MANAGEMENT SERVICES

 

Between

 

ACUSPHERE, INC. (“ACUSPHERE/OWNER”)

 

and

 

PARSONS COMMERCIAL TECHNOLOGY INC. (“PARSONS”)

 

All work authorized by Acusphere and performed by Parsons in accordance with
this Contract Work Authorization shall be governed by the “Terms and Conditions
for Engineering, Procurement and Construction Management Services between
Acusphere, Inc. and Parsons Commercial Technology Group Inc.” (the EPCM),
effective date July 6, 2004.

 

CONTRACT WORK AUTHORIZATION RELEASE 4
(Form 1)
FOR
ENGINEERING AND CONSTRUCTION MANAGEMENT SERVICES

 

This Contract Work Authorization for the continuing performance of engineering,
construction management, procurement services and placement of subcontracts
(where applicable) is executed April 14, 2005 and between ACUSPHERE, INC., with
principal offices at 500 Arsenal Street, Watertown, Massachusetts 02472
(“Acusphere/Owner”) and PARSONS COMMERCIAL TECHNOLOGY GROUP INC. (“PARSONS”),
with principal offices for this project located at 150 Federal Street, Boston,
Massachusetts 02110.

 

This Contract Work Authorization, the scope of which is defined below, is
intended to cover engineering, construction management, procurement services and
placement of subcontracts (where applicable) (authorized to date by Acusphere)
to be provided by Parsons for Acusphere from July 6, 2004 through April 29,
2005. This Contract Work Authorization (Form 1) Release 4 extends Parsons
performance period from April 1, 2005, as previously authorized per Contract
Work Authorization (Form 1) Release 3, to April 29, 2005.

 

--------------------------------------------------------------------------------


 

IN CONSIDERATION of the covenants hereinafter set forth, the parties hereto
mutually agree as follows:

 

ARTICLE I            SCOPE OF SERVICES

 

1.1           Description of Services

 

Parsons shall continue to perform engineering construction management and other
services as required (hereinafter referred to as the “Services”) in connection
with Owner’s aseptic pharmaceutical manufacturing facility located at 890 East
Street, Tewksbury, Massachusetts (the “Facilities”), as previously set forth and
described in Exhibit 1, which is attached to Contract Work Authorization
(Form 1) Release Number 1, which was executed by the parties November 11, 2004.

 

ARTICLE II           ESTIMATED COST

 

Previous total estimated cost up through and including Contract Work
Authorization (Form 1) Release Number 3

 

$

6,236,948.00

 

 

 

 

 

Estimated increase based on Contract Work Authorization (Form 1) Release Number
4

 

$

4,141,715.00

 

 

 

 

 

Revised total estimated cost up through this Contract Work Authorization
(Form 1) Release Number 4

 

$

10,378,663.00

 

 

It is anticipated that the revised estimated costs added herein will be incurred
prior to the end of April 29, 2005 and that, in accordance with the terms of the
EPCM and Contract Work Authorization (Form 1) Release Nos. 1, 2 3, and 4, if
Acusphere were to terminate this contract during this term or elect to not
extend this contract beyond April 29, 2005, Acusphere will be liable for costs
which may exceed the amounts stated above.

 

ARTICLE III          TERMS AND CONDITIONS

 

THE PARTIES ACKNOWLEDGE AND AGREE THE TERMS AND CONDITIONS OF THIS AGREEMENT
HAVE BEEN FREELY, FAIRLY AND THOROUGHLY NEGOTIATED. FURTHER, THE PARTIES
ACKNOWLEDGE AND AGREE SUCH TERMS AND CONDITIONS, INCLUDING BUT NOT LIMITED TO
THOSE RELATING TO WAIVERS, ALLOCATIONS OF, RELEASES FROM, INDEMNITES AGAINST AND
LIMITATIONS OF LIABILITY, WHICH MAY REQUIRE CONSPICUOUS IDENTIFICATION, HAVE NOT
BEEN SO IDENTIFIED BY MUTUAL AGREEMENT AND THE PARTIES HAVE ACTUAL KNOWLEDGE OF
THE INTENT AND EFFECT OF SUCH TERMS AND CONDITIONS. EACH PARTY ACKNOWLEDGES THAT
IN EXECUTING THIS

 

--------------------------------------------------------------------------------


 

AGREEMENT IT RELIED SOLELY ON ITS OWN JUDGEMENT, BELIEF, AND KNOWLEDGE, AND SUCH
ADVICE AS IT MAY HAVE RECEIVED FROM ITS OWN COUNSEL, AND IT HAS NOT BEEN
INFLUENCED BY ANY REPRESENTATION OR STATEMENTS MADE BY ANY OTHER PARTY OR SUCH
OTHER PARTY’S COUNSEL. NO PROVISION IN THIS AGREEMENT IS TO BE INTERPRETED FOR
OR AGAINST ANY PARTY BECAUSE THAT PARTY OR ITS COUNSEL DRAFTED SUCH PROVISION.

 

ARTICLE IV          SCHEDULE

 

It is estimated that the work covered by the Contract Work Authorization shall
commence and be completed as noted below:

 

Work commenced on July 6, 2004 and shall be suspended at the end of the day
April 29, 2005 unless a subsequent authorization to continue is received by
Parsons from Acusphere on or prior to April 29, 2005.

 

All other terms and conditions for the Contract for Engineering, Procurement and
Construction Management Services, as previously amended by Contract Work
Authorization Numbers 1 through 3 remain unchanged.

 

IN WITNESS WHEREOF, the parties hereto have executed this contract, document as
of the date and year first above written.

 

 

ACUSPHERE, INC. (“ACUSPHERE”)

PARSONS COMMERCIAL
TECHNOLOGY GROUP INC.
(“PARSONS”)

 

 

By:

/s/ Sherri C. Oberg

 

By:

/s/ Daniel Mariani

 

 

 

Title:

Chief Executive Officer

 

Title:

Senior Vice President

 

 

--------------------------------------------------------------------------------